The opinion of the Court was drawn by
Barrows, J.
The first exception is waived by the defendant’s counsel, as plainly not tenable. Mitchell v. Clapp, 12 Cush., 378; Frohock v. Pattee, 38 Maine, 108.
With regard to the second, the allegation in this writ is not, as in Buddington v. Shearer, that the defendant was the "owner and keeper,” but simply, that he was the keeper of the dog, and this is sufficient under the statute.
The subsequent phrase, "said defendant’s dog,” must be deemed to relate to the previous allegation, and plainly means the dog of which the defendant is alleged to have been the keeper. We often speak of property temporarily in the possession of another, as his, without intending to assert that he is the owner thereof, but merely to allude to it as being in his possession or charge.

Exceptions overruled.

Appleton, C. J., Cutting, Davis, Kent and Dickerson, JJ., concurred.